Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed May 6, 2022 has been entered and ameliorates all objections of record.
Drawings
The drawings received on May 6, 2022 are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance discussed in an April 29 e-mail correspondence to applicant and is already of record in the file as an “Email Correspondence” dated May 3, 2022. The reasons for allowance are repeated below:
Paragraph [0092] of the USPgPub 2020/0138928, of record, describes replacing the N-terminal leader peptide of CMV UL40 with an IgE leader peptide and TNF-α peptides. 
Prod’homme et al. (Journal of Immunology. 2012; 188: 2794-2804, of record) teach replacing a portion of the CMV UL40 N-terminal leader sequence, see “Vector constructs” on page 2795. 
However, paragraph [0092] of the instant disclosure teaches that the entire leader sequence of UL40 is replaced by an IgE leader peptide. 
Tomasec et al. (Science. 2000; 287: 1031, cited in instant paragraph [0092], of record) teach that the N-terminal leader signal sequence of UL40 is 37 amino acids.  Prod’homme et al. do not replace the entire leader sequence of UL40 or replace the leader sequence with an IgE leader peptide. 
In the last full paragraph on page 169, Sharpe et al. (Clinical & Experimental Immunology 196.2 (2019): 167-177, of record), teach the significance of the 37 amino acid signal sequence of CMV UL40. From the teachings of Sharpe et al., the ordinary artisan would be unmotivated to replace the 37 aa signal sequence of UL40, as instantly claimed. 
A fusion protein comprising an N-terminal leader peptide of CMV UL40 that has been replaced with specific IgE leader peptides and TNF-α peptides is not suggested in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/            Primary Examiner, Art Unit 1648